MONACO, J.
Lee Shipman appeals the sentence imposed after he was convicted of possession of cocaine. Mr. Shipman abandoned his objection in the trial court with respect to his claim based on an allegedly erroneous score sheet by failing to obtain a ruling from the court. See State v. Clay, 780 So.2d 269 (Fla. 5th DCA 2001); Latiif v. State, 711 So.2d 241 (Fla. 5th DCA 1998), remanded, 787 So.2d 834 (Fla.2001).
The State concedes that the oral pronouncement and the written sentence are in conflict in that the court orally gave Mr. Shipman credit for 199 days time served, while the written sentence credits Mr. Shipman with 189 days. Accordingly, we reverse and remand for the trial court to correct the written sentence to reflect credit for 199 days time served, and in all other respects affirm the judgment and sentence. See Johnson v. State, 652 So.2d 430 (Fla. 2d DCA 1995).
AFFIRMED, in part, and REVERSED in part.
THOMPSON, C.J., and ORFINGER, J., concur.